Title: The Committee of Conference: Report to Congress, 24 October 1775
From: Committee of Conference
To: Congress


Sir
Cambridge Octo 24. 1775
We arrived at this place on the 15 and shoud have proceeded immediatly to perform the Duty imposed by the Congress, but the President of the Congress of New Hampshire was detained by the Illness of his Family from attending, after waiting two days for him it was determined to call in General Sullivan to represent that Colony. The president joined us next day, and we have been constantly employed in the Consideration of the many important Matters with which we are charged, all of which we hope will be finished today.
We enclose you a Copy of the Several Determinations of this Meeting on those Heads on which the Governors of Rhode Island and Connecticut, the Council of this Province the President of the Congress of New Hampshire together with the General were directed to be consulted, by Which you will see that they were unanimously of Opinion not only, that any Reduction of pay was absolutely impracticable but that a bare proposal of this Nature woud cause such Discontents, if not Mutinies as woud perhaps prove the Ruin of the Army. We are sorry to find this Opinion too much confirmed, by the Difficulty that occurs in prevailing on the Troops of Connecticut to enlist for the Month of Decembre only, according to the Directions of Congress.
Under these Circumstances we thought it our Duty to consent that the General shoud immediatly proceed to a new Inlistment of the present Army for the next Year without waiting for the Directions of Congress, being convinced by the Opinion, not only of the Gentlemen, we were directed to consult, but of every Officer we conversed with on the subject that every Moments delay was big with Danger. We have however reserved, in the terms of the new Inlistment a Right in Congress to disband at Pleasure without mentioning the Months additional pay Voted the Soldiers in Case they had listed at 5 Dollars per Month.
Last Night we received the Melancholy Account of the burning the Town of Falmouth, by some Ships Sent for that Purpose by Admiral Graves, the commanding officer of which declared he had orders to destroy every Seaport between that and Boston it is easy to conceive what Effects this must produce in this Camp, every Soldier who came from Falmouth insisting on Leave to go and take care of his Family and to find a place for them where they may be covered from the inclemency of the approaching Winter, indeed ’tis too reasonable a Request, to be refused, shoud the same Fate fall to the share of Many such Towns, tis easy to foretell what must happen to the army especally shoud it happen before the new Army is inlisted, this we hope will not only excuse our conduct, but induce Congress to hasten their Determinations upon this Matter.
One more Reason for despatch is that Men may much more probably inlist before; than after they feel the hardships of a Winter Campaign.
Upon examining the Journals of assembly it appears that the Men raised in the Years 1758 and 1759 by this Colony received fourteen pounds bounty and had thirty six Shillings per month pay, which, as their Engagements were for Six Months only, was much higher Terms than the present when no other Bounty is allowed than a Coat to each Man. We are with great Respect Sir your most Obedient 
Thos LynchB FranklinBenj Harrison
 
Addressed: To / The honble / John Hancock Esqr / President of the Continental / Congress at / Philadelphia
Endorsed: N.B. Letter from Comm. of Conference. Cambridge 24 Oct. 1775 Recd. & read Novr. 2. with 2 reports from sd Comm.
